DETAILED ACTION

Claim Objections
Claim 16 is objected to because of the following informalities:
In line 6, “portion” should be changed to --portion that--.
In line 6, “and positioned” should be changed to --positioned-- or --and is positioned--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation in claim 18 of “a first tether connecting the first portion to the U-shape” conflicts with the limitations of claim 16. As set forth in claim 16, the first portion and the U-shape are the same element (i.e., “a first portion when inflated forms a U-shape”), but the limitation “a first tether connecting the first portion to the U-shape” in claim 18 suggests that the first portion and the U-shape are different elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jayakar et al. (US 2020/0361410 A1), hereinafter Jayakar ‘410, in view of Jayakar et al. (WO 2020/242558 A1), hereinafter Jayakar ‘558. Jayakar ‘410 teaches an automobile vehicle airbag assembly for a vehicle 20 having an occupant 60, the assembly comprising: an airbag body 100 connected to and extending when inflated downward from an overhead vehicle portion (“roof 32/roof liner 72” – paragraph 0035); and a cushion 102 extending from the airbag body, having: a first portion that when inflated forms a U-shape (paragraph 0035) positioned directly in front of the occupant (Figs. 4-6), the first portion having at least one of a first surface segment aligned to be contacted by a chest of the occupant and a second surface segment aligned to be contacted by a head of the occupant, the U-shape of the first portion curving downwardly, rearwardly, and upwardly toward the occupant (Figs. 4-6). The first portion is configured to be positioned to be contacted by at least one of a face and a torso of the occupant (Figs. 4-6). A first tether 120 connects portions of the U-shape of the first portion. Jayakar ‘410 does not teach a second portion extending downward from the first portion which when inflated has a lower end aligned to interact with legs of the Application No. 16/526,351Page 7 of 14occupant to limit rotational motion of a lower leg portion of the legs to prevent hyper-extension of at least one knee of the occupant. Jayakar .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jayakar et al. (US 2020/0361410 A1) in view of Jayakar et al. (WO 2020/242558 A1) as applied to claim 1 above, and further in view of Sekizuka (US 2020/0384940 A1). Paragraph 0036 of Jayakar ‘558 states, “the airbag may include one or more pieces or panels of material. If more than one piece or panel is used, the pieces or panels may be interconnected by known means, such as stitching, ultrasonic welding, heat bonding, or adhesives, to form the airbag.” Jayakar ‘558 does not explicitly teach that the second portion is mechanically attached to the first portion of the first .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jayakar et al. (US 2020/0361410 A1) in view of Jayakar et al. (WO 2020/242558 A1) as applied to claim 1 above, and further in view of Bertrand (US 2,834,609). Jayakar ‘558 does not teach the limitations of claim 9. Bertrand teaches an automobile vehicle airbag assembly 55, comprising: an airbag body (e.g., the portion of the airbag assembly 55 that is above the shoulders of the occupant 15 and the top of the instrument panel 12) connected to and extending downward when inflated from an overhead vehicle portion (Fig. 1); and a first cushion extending from the airbag body, having: a first portion (e.g., the portion of the airbag assembly 55 that is between said airbag body and a line connecting the knees of the occupant and the lowermost contact point between the airbag assembly and the instrument panel 12) that once inflated positions directly .
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jayakar et al. (US 2020/0361410 A1) in view of Jayakar et al. (WO 2020/242558 A1) as applied to claims 1 and 16 above, and further in view of Jaradi et al. (US 2018/0229681 A1). Jayakar ‘558 does not .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jayakar et al. (US 2020/0361410 A1) in view of Jayakar et al. (WO 2020/242558 A1) as applied to claim 1 above, and further in view of Dry et al. (US 2019/0054884 A1). Fig. 3 of Jayakar ‘558 shows a state after an occupant’s body has been thrown against the airbag assembly, the torso and the lower legs having pivoted forward. In this state, the second portion is somewhat inclined. Jayakar ‘588 does not show the second portion prior to pivotal motion of the torso and the lower legs of the occupant. Dry teaches an airbag assembly wherein an axis of a second portion 84 when inflated is oriented vertically (Fig. 9). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to initially orient a second portion .
Response to Arguments
Applicant’s arguments filed on May 19, 2021 with respect to the rejections set forth in the Office action filed on February 19, 2021 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH J FRISBY/Primary Examiner, Art Unit 3616